Citation Nr: 0119773	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right ankle fracture, with post-traumatic 
arthritis and limited motion, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from January 
1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In March 2000, the Board issued a 
decision denying entitlement to a disability rating in excess 
of 20 percent for residuals of right ankle fracture, with 
post-traumatic arthritis.

In November 2000 the case was remanded to the Board by The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record indicates that the veteran receives medical 
treatment at VA medical center (VAMC) Syracuse.  The last 
treatment records obtained were approximately 4 years ago.  
The veteran's current VA medical treatment records must be 
obtained.  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran's representative, The American Legion, has 
requested that the case be remanded for additional VA 
examination of the veteran's service-connected right ankle 
disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 (2000) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

VA's Office of the General Counsel provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).  The veteran's 
representative has asserted that the veteran warrants an 
additional rating for arthritis of his right ankle.  The 
Board notes that the veteran's is service-connected for 
arthritis of the right ankle which is rated under diagnostic 
code 5271 for limitation of motion.  As such, a separate 
rating for arthritis of the right ankle would be 
inappropriate as pyramiding.  Generally, all disabilities, 
including those arising from a single disease entity, are 
rated separately with the resulting ratings being combined.  
38 C.F.R. § 4.25 (2000).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected right ankle disability 
since his 1996.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file, Specifically, 
the veteran's treatment records from VAMC 
Syracuse subsequent to 1996.  

3.  The veteran should be accorded the 
appropriate VA examination for rating his 
service-connected right ankle disorder.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of right ankle pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's right ankle, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis, crepitus, 
absent ankle jerk, loss of weight 
bearing ability, deformity or 
impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his right ankle.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the both ankles so 
that adjudicators can have a reference 
with results from the unaffected left 
ankle as well as results from the 
service-connected right ankle.  The 
examining physician should specify the 
results in actual numbers and degrees.  
The examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


